Memorandum: The trial court properly set aside the $27,500 verdict as excessive but its granting of a new trial on the issue of liability in addition to the issue of damages was neither necessary nor required in the interests of justice. The questions of negligence and freedom from contributory negligence were fully and fairly tried. They were properly submitted to the jury and the verdict on the issue of liability is sufficiently supported by the evidence. Under these circumstances the interests of justice will be best served by the direction of a retrial solely of the damage issue. (Mercado v. City of New York, 25 A D 2d 75; CPLR 4404; 4 Weinstein-Korn-Miller, N. Y. Civ. Prac., par. 4404.34.) (Appeal from part of order of Erie Trial Term, granting motion to set aside verdict in an automobile negligence action unless plaintiff stipulates to reduce verdict.) Present — Williams, P. J., Goldman, Henry, Del Vecehio and Marsh, JJ.